Citation Nr: 0101373	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Milwaukee, Wisconsin, which denied increased the veteran's 
disability rating for PTSD from 30 percent to 50 percent, 
effective from October 15, 1997. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's PTSD is productive of anxiety, depression, 
sleeplessness, nightmares, flashbacks, and a history of anger 
outbursts, but is not productive of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech characterized as intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect in personal 
appearance and hygiene. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran has been diagnosed with 
PTSD as a result of having engaged in combat while serving in 
the Republic of Vietnam during the Vietnam Era.  As a result, 
an August 1993 rating decision granted service connection for 
PTSD and assigned a 30 percent disability evaluation.  The 
veteran recently requested that this disability be 
reevaluated.  In March 1998, the RO granted an increased 
evaluation to 50 percent for PTSD.  The veteran disagreed 
with the 50 percent evaluation, and this appeal ensued.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  Specifically, 
the veteran has been afforded two VA examinations addressing 
the disability at issue, has presented testimony at a hearing 
before the undersigned Board member, and there is no 
indication of any relevant medical records that have not 
already been obtained by VA and included in the claims file.  
See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also VAOPGCPREC 11-2000 (November 27, 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

PTSD is evaluated under a general rating formula for rating 
mental disorders.  Under the applicable criteria, a 50 
percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000). 

A 70 percent evaluation is contemplated where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, dictates that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  

In assigning a 50 percent evaluation for the veteran's PTSD, 
the RO considered a mental health intake evaluation performed 
at a VA medical center on October 15, 1997.  At that time, 
the veteran reported that he had been working at a local 
paper mill for the past twenty-six years and had been in a 
supervisory position for the past sixteen years.  He said he 
liked his job but struggled with the management structure, 
which he described as very permissive.  He indicated that he 
had problems with coworkers who were disrespectful and 
unmotivated.  He also reported having trouble with his 
supervisor because of the veteran's anger toward his 
coworkers.  He indicated that he had been married for the 
past thirty years and had three children living at home.  He 
described PTSD symptoms involving difficulty sleeping due to 
nightmares, and related an incident in which he struck his 
wife during one such nightmare.  The diagnoses were PTSD and 
depression. 

The veteran underwent a VA psychiatric examination in 
December 1997.  During the interview, he described his 
relationship with his wife as "okay."  He said they had 
three adult children, two of whom still lived at home.  He 
indicated that his wife had been supportive but was becoming 
increasingly frustrated with his lack of patience, as well as 
his inability to display affection and communicate with her 
and their children.  He described his relationship with his 
children as "not very good."  He expressed concern over his 
inability to manage his anger.  He admitted that he could 
become verbally and physically intimidating but denied 
abusive behavior.  He explained, for example, that he would 
frequently yell and throw objects.  He said he tended to 
isolate himself, had few friends other than his Vietnam 
buddies, and spent most of his free time trying to locate and 
correspond with veterans who served in his unit.  He reported 
experiencing more difficulties during the past year and a 
half at his job.  In this regard, he reported verbal 
altercations with employees and said he had received verbal 
reprimands because of his conduct and performance-related 
issues.  He estimated missing approximately two weeks of work 
during the prior year due to his PTSD symptoms.  He said 
these symptoms included depression, anger, and feelings of 
hopelessness, as well as nightmares and intrusive thoughts 
about Vietnam.  

A mental status examination revealed that the veteran was 
neat, clean and casually dressed.  He was cooperative 
throughout the interview, but seemed nervous and was 
tremulous and tearful when describing his symptoms.  His 
speech was distinct, and his voice was well modulated and 
generally within normal limits.  He displayed a full range of 
depressed and anxious mood, with some lability present.  He 
exhibited periods of anger and several episodes of 
tearfulness during the interview.  Although he reported 
dissociative-like experiences and auditory hallucinations, 
there was no objective evidence of delusions, thought 
insertion or withdrawal, catatonic behavior, or other 
psychotic symptomatology.  He presented with a history of 
suicidal ideation and said he often felt dejected, but 
currently denied any predetermined intent to harm himself or 
others.  He was alert and oriented to person, place and time.  
His memory was grossly intact, even though he reported a 
history of amnesia while serving in Vietnam.  Social judgment 
and insight appeared somewhat marginal, as he presented with 
poor impulse control, anxiety, a low frustration tolerance, 
difficulty managing anger, and difficulty relating to others. 

Based on these findings, the examiner concluded with Axis I 
diagnoses of PTSD, chronic, and alcohol abuse.  A Global 
Assessment of Functioning (GAF) score of 58 was assigned.  
The examiner stated that the veteran's PTSD appeared to have 
increased in frequency, intensity and duration over the past 
two years, causing him greater social and occupational 
difficulties.  It was noted that the veteran's symptoms 
involving nightmares, intrusive thoughts, depression, anger, 
irritability and feelings of hopelessness had prompted him to 
seek outpatient treatment.  The examiner indicated that the 
veteran was considered capable of managing his benefits.

Following the intake evaluation in October 1997, the record 
shows that the veteran received VA individual and group 
therapy for PTSD.  Of particular relevance, a December 1997 
entry shows that the veteran had feelings of survivor guilt 
and problems with his supervisor at work.  His mood appeared 
stable, and he denied suicidal ideation.  The assessment was 
PTSD, and a GAF score of 60 was assigned.  In March 1998, the 
veteran reported flashbacks involving his Vietnam experience, 
decreased sleep due to nightmares, occasional panic attacks, 
and occasional auditory hallucinations.  He said he had 
several friends from Vietnam with whom he had kept in touch.  
The veteran's wife reported that he would wake up while 
screaming and swinging at her.  She also observed an overall 
decrease in his energy and motivation.  Objectively, the 
veteran was described as rather vague, superficial and 
isolative.  His affect was blunted, mood was anxious, and 
speech was coherent.  He denied both suicidal and homicidal 
ideation.  He was oriented, and his judgment and insight were 
considered "okay."  The clinician provided a diagnosis of 
PTSD and assigned a GAF score of 65 to 70.  

Additional VA outpatient treatment records show that the 
veteran continued to attend a PTSD therapy group throughout 
1998 and 1999.  Much of these reports focused on general 
group discussions involving anger, rage, hypervigilence, and 
adjustment problems, with several reports mentioning the 
veteran's progress.  Records show that the veteran was placed 
on medication for treatment of PTSD and depression.  When 
seen in February 1999, the veteran said he felt more 
comfortable in groups but continued to report jerking 
movements while sleeping and work-related problems.  It was 
noted, however, that his mood was "okay" and that his 
functioning level was maintained.  Entries dated in July 1999 
included the veteran's complaints of headaches, anger, 
depression, difficulty concentrating, excessive fatigue, and 
anhedonia.  He reported minor problems at work which usually 
occurred during the first shift when most of the managers 
were scheduled to work.  His primary concern involved a fear 
that he might not be able to control his anger, as he often 
exhibited explosive anger toward his wife.  The clinician 
described the veteran's mood as somewhat down and irritable, 
stating that he appeared tired with a flattened affect.  

At a VA psychiatric examination in May 1999, the veteran said 
he continued to work in a management position at the paper 
mill.  He said he worked between 32 to 48 hours a week and 
often needed to take time off due to confrontations with 
employees and lack of support from his employer.  He 
disclosed that he had been getting poor evaluations at work 
because new personnel did not understand his problems related 
to PTSD.  He said he was trying to work the night shift which 
required fewer interactions and enabled him to remain more 
isolated.  He said his symptoms included daily nightmares and 
recurrent flashbacks approximately once a week.  He indicated 
that intrusive thoughts caused intense anger and distress.  
He also explained that his weekly therapy group was helpful 
and provided a safe atmosphere.  He admitted that he drank 
alcohol because of difficulty sleeping due to nightmares.  He 
also reported problems with anger and irritability, 
especially toward his wife and children.  

A mental status examination revealed that the veteran 
appeared quite tense and anxious.  He had difficulty 
maintaining eye contact throughout the interview and cried 
while describing his symptoms involving flashbacks, anger, 
anxiety, and depression.  He was dressed in neat, clean 
clothes and appeared his stated age.  He denied delusions but 
described hallucination-like episodes related to flashbacks 
involving trauma he experienced in Vietnam.  He denied 
current suicidal and homicidal ideation; he reported a 
history of suicidal ideation but decided that committing 
suicide was a "coward's way out."  He was oriented to 
person, place and time.  It was noted that he had some 
problems concentrating due to intense anxiety and anger, 
although testing showed no significant impairment with short- 
or long-term memory.  His rate and flow of speech were noted 
to be difficult due to intense emotions when describing his 
problems involving his job, family and Vietnam experiences.  
Although he did not suffer from panic attacks, he did 
experience periods of anxiety in which he would leave his job 
site approximately two times a week.  He explained that some 
of his coworkers would "cover for him" when he would leave 
work early.  The examiner concluded with a diagnosis of PTSD, 
severe and chronic.  It also was noted that alcohol abuse was 
to be ruled out.  A GAF score of 52 was provided, which was 
noted to be the highest for the prior year.

In a November 1999 letter, the veteran's employer stated that 
the veteran worked as a production supervisor and was 
required to work twelve-hour shifts for 182 days each year.  
It was noted that the veteran regularly missed work to attend 
a PTSD therapy group.  In particular, it was noted that he 
had missed a total of nineteen days in 1998, half of which 
were because of his PTSD therapy group, and a total of 
sixteen days in 1999, eleven of which were spent in group 
therapy sessions.  No additional information concerning the 
veteran's job performance was provided. 

VA outpatient treatment reports reflect that the veteran 
continued with his PTSD therapy group throughout 2000.  These 
reports essentially focused on group discussions with little 
reference to the veteran's specific problems.  When seen on 
an individual basis in March 2000, it was noted that the 
veteran had benefited for the past two years from a flexible 
work schedule which offered longer hours but more days off.  
In general, the veteran reported less stress and conflict at 
work. 

The veteran testified in June 2000 at a hearing before the 
undersigned Board member concerning the nature and extent of 
his PTSD.  The veteran indicated that his symptoms due to 
PTSD involved depression, anger, anxiety, irritability, 
isolation, as well as nightmares and intrusive thoughts about 
Vietnam, all of which caused social and industrial 
impairment.  He indicated that he slept only four to five 
hours a night because of Vietnam-related nightmares, and that 
he frequently had intrusive thoughts about Vietnam which were 
triggered by loud noises, crowds, and confined spaces.  He 
related one incident in which he experienced a panic attack 
while vacationing in Hawaii in an area where he was 
surrounded by bamboo.  He admitted that he had been both 
verbally and physically abusive toward his family, but did 
not relate any specific incident of physical abuse and said 
it occurred infrequently.  He then began crying during the 
hearing.  He related problems getting along with coworkers 
and supervisors.  He reported that he worked twelve-hour 
shifts but was only required to work fourteen days a month.  
He said he worked the night shift half the time, which he 
found much easier because he made all the decisions.  He 
disclosed that he had been reprimanded in the past, and that 
he did not get along with his boss, whom he described as 
"wishy washy."  He said he did not like being around people 
in general and spent most of his time by himself in a trailer 
located in the northern part of the state.  

Applying the facts of this case to the criteria for rating 
mental disorders, the Board finds that the veteran's PTSD 
currently does not warrant an evaluation in excess of 50 
percent.  The Board recognizes that the veteran exhibits 
several manifestations described in the formulation for a 70 
percent evaluation, as the record shows evidence of intense 
periods of anxiety and depression affecting his ability to 
function effectively, as well as impaired impulse control.  
Also, anger and impaired impulse control have been documented 
in VA examination and outpatient treatment reports.  However, 
the severity of these symptoms is not shown to have caused 
social and industrial impairment to such an extent as to meet 
the criteria for a 70 percent rating.  Despite minor problems 
getting along with coworkers and supervisors, the veteran has 
maintained career employment with same company and has been 
in a supervisory role for many years.  He has had to miss 
time for PTSD therapy, but it appears that he has adapted to 
a more flexible work schedule.  The veteran has also been 
married for many years, and described his relationship with 
his wife as "okay."  

In any event, the veteran clearly does not exhibit most of 
the symptoms described in the criteria for a 70 percent 
evaluation.  For example, there is no current evidence of 
obsessional rituals which interfere with routine activities; 
speech characterized as intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect in personal 
appearance and hygiene.  A panic attack is mentioned only by 
history and while vacationing.  Although a history of 
suicidal ideation was noted in VA examination reports, the 
veteran said he was currently not suicidal.  See Francisco, 7 
Vet. App. at 58 (where an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern).  In addition, while the veteran reported 
dissociative-like experiences and auditory hallucinations, no 
objective evidence of psychotic-like symptomatology has been 
observed at any time.  

He also reported experiencing significant stress and anxiety 
at work; nevertheless, the Board emphasizes that has been 
able to maintain full-time employment in a supervisory 
position, thereby demonstrating considerable capacity to 
adapt to stressful circumstances in a work-like setting.  
Finally, the veteran does not appear to be unable to 
establish and maintain effective relationships as the result 
of PTSD, but rather may have difficulty in doing so.  At his 
December 1997 VA examination, although he said his wife was 
becoming increasingly frustrated with his lack of patience 
and inability to display affection, he described her as 
generally supportive.  The Board also recognizes that the 
evidence shows the veteran tends to isolate himself and 
experiences anxiety in crowded places.  At his hearing, for 
example, he reported spending much of his free time in a 
trailer located in a remote area.  However, the record shows 
that the veteran has several friends with whom he served in 
Vietnam, and that he frequently spends time locating and 
corresponding with other veterans from his unit.  As such, an 
inability to establish and maintain effective relationships 
as contemplated for a 70 percent evaluation has not been 
shown.

Further, although by no means determinative, the lowest GAF 
score of record is 52, with other scores as high as 65-70 
being assigned.  Under the Diagnostic Criteria from DSM-IV, a 
score of 52 is appropriate where behavior is manifested by 
moderate symptoms (e.g. flat affect, circumstantial speech, 
and occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends and conflicts with peers and co-workers).  Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  This score is most consistent with a 50 percent 
evaluation under the criteria for evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240, 242-243 
(1995) (a GAF score estimated to be between 55 and 60 
represents "moderate" difficulty in social, occupational 
and school functioning).  In short, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD. 

In reaching its decision, the Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's PTSD has caused marked interference with 
his earning capacity or employment status (i.e., beyond that 
interference contemplated by the assigned 50 rating).  The 
Board places significant weight on the fact that the veteran 
has maintained full employment with some adaptations for his 
disability.  The veteran maintains that he has missed a 
significant amount of work because of his PTSD symptoms and 
related treatment.  A letter from his employer, however, 
documents that he missed only nineteen days of work in 1998 
and sixteen days in 1999, a majority of which was for 
therapy.  Under these circumstances, the Board finds that 
further development for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 239; Shipwash v. Brown, 8 Vet. App. at 227.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, the 
veteran's symptoms are more closely characterized by the 50 
percent rating.  In a case such as this, where the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

